Title: To George Washington from François-Joseph-Paul, comte de Grasse-Tilly, 16 September 1781
From: Grasse-Tilly, François-Joseph-Paul, comte de
To: Washington, George


                  
                     Monsieur
                     au Cap henry le 16. 7bre 1781
                  
                  je reçois avec reconnoissance, la lettre que Votre Excellence a bien voulû me faire l’honneur de m’écrire.  je m’estimerois heureux, si je pouvois emporter de ces contrés, votre estime et votre amitié, ainsi que celle des Etâts unis, pour lesquels je mets tout mon zêle en activité.  
                  Votre Excellence aura sans doutte vû avec satisfaction que mon premier soin à mon retour de la sortie que les Ennemis m’ont forcé de faire, a eté de dépêcher à Baltimore tous les transports qu’avoit amêné avec luy M. de Barras, ainsi que le Vaisseau le Romulus de 44. canons et plusieurs frégattes, même celles dont je me suis emparé en arrivant, pour embarquer toutes les troupes que vos Bâtiments n’auroient pas pû prendre.  Ceux qui sont montés dans la riviere, peuvent porter plus de 4000. hommes, de la façon dont je les ais désarmé d’Equipage pour cette opération.  
                  je me serois porté au Camp ou est Votre Excellence, si j’avois prêédecemment quitter mon armée, plutôt par l’Empressement de vous temoigner toute ma vénération et mon respect, que pour raisonner définitivement sur nos opérations, mais dépourvu de tout Batiment propre à transporter Votre Excellence du camp à mon bord, mon canôt commandé par M. De La Villeheon mon Capitaine en Second, vous fera faire ce trajet aussi commodement qu’il est possible de le faire dans ces sortes de Bâtiments.  Il conferera avec Votre Excellence sur les moyens de placer les Bâtiments qui stationnent dans la riviere de james, de maniere a couper toute retraitte au Lord Cornwallis, et nous faciliter une correspondance suivie et aussi prompte qu’il sera possible.  Cet Etablissement me paroit indispensable.  
                  Je suis fort embarassé de faire parvenir M. de Fercen au haut de la riviere; n’ayant pas de Bâtiments propres, je vais l’Envoyer par un canôt aux Vaisseaux qui blocquent la riviere d’York et de la, on le poussera comme l’on pourra et j’espere quil parviendra.  je suis faché du retard qu’apporte la premiere division, le temps se passe, l’Ennemy en profite et la saison s’avance ou malgré moy je serai obligé d’abandonner des alliés pour lesquels j’ai fait tout mon possible, et plus qu’on ne pouvoit attendre.  
                  Jai l’honneur d’être avec toute la consideration possible de Votre Excellence Le trés humble et trés obéissant serviteur  
                  
                     Le Comte de Grasse 
                  
               